Citation Nr: 0534038	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  02-18 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
chronic bronchitis with asbestosis, prior to April 4, 2003.

2.  Entitlement to a rating in excess of 60 percent for 
chronic bronchitis with asbestosis for the period from April 
4, 2003, through January 3, 2005.

3.  Entitlement to a rating in excess of 30 percent for 
chronic bronchitis with asbestosis, from January 4, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from July 1944 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in December 2001, the RO denied the 
veteran's claim for an increased rating for chronic 
bronchitis with asbestosis, then evaluated as 30 percent 
disabling.  When this case was previously before the Board in 
May 2004, it was remanded for additional development of the 
record.  Based, in part, on the findings of a Department of 
Veterans Affairs (VA) examination in January 2005, the RO, in 
an August 2005 rating action, assigned a 60 percent 
evaluation for chronic bronchitis with asbestosis, effective 
April 4, 2003, and a 30 percent evaluation, effective January 
4, 2005.  The case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  Prior to April 4, 2003, the veteran's respiratory 
disorder was manifested by forced vital capacity of 69 
percent predicted; forced expiratory volume in one second of 
77 percent predicted; and forced expiratory volume in one 
second/forced vital capacity of 87.

2.  For the period from April 4, 2003, through January 3, 
2005, the veteran's bronchitis with asbestosis was manifested 
by forced vital capacity between 50 to 64 percent predicted; 
forced expiratory volume in one second between 40 to 65 
percent predicted; and forced expiratory volume in one 
second/forced vital capacity between 40 to 55 percent.

3.  From January 4, 2005, chronic bronchitis with asbestosis 
was manifested by forced vital capacity of 72.5 percent 
predicted; forced expiratory volume in one second of 85.3 
percent predicted; and forced expiratory volume in one 
second/forced vital capacity of 86.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
chronic bronchitis with asbestosis prior to April 4, 2003 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Codes 6600, 6833 (2005).

2.  The criteria for a rating in excess of 60 percent for 
chronic bronchitis with asbestosis for the period from April 
4, 2003, through January 3, 2005, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Codes 6600, 6833 (2005).

3.  The criteria for a rating in excess of 30 percent for 
chronic bronchitis with asbestosis, from January 4, 2005, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Codes 6600, 6833 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a November 2001 
letter from the RO to the appellant.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  As the VCAA letter 
was issued prior to the December 2001 initial adjudication of 
the claim, its timing is consistent with the holding in 
Pelegrini.

Duty to assist

With regard to the duty to assist, the claims file contains 
VA and private medical records, and the reports of VA 
examinations.  The appellant has been afforded the 
opportunity to testify at a hearing at the VA.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Legal criteria and analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 100 percent evaluation may be assigned for chronic 
bronchitis when FEV-1 is less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) is less than 40 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is less than 
40-percent predicted, or; maximum exercise capacity is less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  A 60 percent evaluation may be 
assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 30 evaluation 
may be assigned for FEV-1 of 56- to 70-percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-
percent predicted.  Diagnostic Code 6600.

A 30 percent rating is assigned for asbestosis when, on 
pulmonary function testing, there is a forced vital capacity 
(FVC) of 65 to 74 percent predicted; or, when Diffused 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
method (DLCO (SB)) is 56 to 65 percent predicted.  A 60 
percent rating is assigned for FVC of 50 to 64 percent 
predicted; or, DLCO (SB) of 40 to 55 percent predicted; or, 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  A 100 percent 
disability evaluation is assigned where FVC is less than 50 
percent predicted; or, DLCO (SB) is less than 40 percent 
predicted; or, maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation; or, where there is cor pulmonale or pulmonary 
hypertension; or, requires outpatient oxygen therapy.  
Diagnostic Code 6833.

In interpreting the medical evidence, the relevant pulmonary 
function reading is that achieved after optimum therapy, that 
is, after bronchodilatation.  See 61 Fed. Reg. 46720, 46723 
(Sept. 5, 1996).

The pulmonary function study conducted during the VA 
examination in October 2001 disclose that forced expiratory 
volume in one second was 77 percent predicted; forced 
expiratory volume in one second/forced vital capacity was 87; 
and forced vital capacity was 69 percent.  These findings do 
not support a rating in excess of 30 percent.  

As noted above, the RO assigned a 60 percent evaluation, 
effective April 4, 2003.  This was the date of a pulmonary 
function study conducted by a private physician.  In this 
regard, the Board notes that forced vital capacity was 58 
percent predicted and forced expiratory volume in one second 
was 35 percent predicted.  It must be pointed out that these 
results were pre-bronchodilator, and post-bronchodilator 
results were not provided.  The examiner interpreted these 
results as showing severe obstruction as well as low vital 
capacity, possibly from a concomitant restrictive defect.  It 
is significant to point out that there is no clinical 
evidence in the record of cor pulmonale, pulmonary 
hypertension or that the veteran has ever required oxygen 
therapy.  These findings do not warrant a rating in excess of 
60 percent for chronic bronchitis with asbestosis for the 
period from April 4, 2003, through January 3, 2005.

Finally, the Board notes that the RO reduced the evaluation 
for chronic bronchitis with asbestosis to 30 percent, 
effective January 4, 2005.  This was the date of a VA 
examination.  A pulmonary function study performed at that 
time revealed that forced vital capacity was 72.5 percent; 
forced expiratory volume in one second was 85.3 percent; and 
forced expiratory volume in one second/forced vital capacity 
was 86.  Again, in comparing the results of the pulmonary 
function study to the criteria set forth in Diagnostic Codes 
6600 and 6833, there is no basis for a rating higher than 30 
percent.

The Board notes that a pulmonary function study conducted at 
a private facility in October 2005 was submitted to it.  
Although the appropriate waiver of initial consideration of 
this evidence by the RO was received, the Board observes that 
the test did not include post-bronchodilator results.  
Accordingly, these results may not be considered in 
evaluating the severity of the veteran's bronchitis.

In sum, the only evidence supporting the veteran's claim 
consists of his allegations regarding the severity of his 
respiratory disorder.  In contrast, the Board concludes that 
the medical findings on the examinations are of greater 
probative value and fail to support the veteran's claim for a 
higher rating for chronic bronchitis with asbestosis for any 
period pertinent to this claim.  The Board finds, 
accordingly, that the preponderance of the evidence is 
against the claim for a rating in excess of 30 percent prior 
to April 4, 2003; a rating in excess of 60 percent for the 
period from April 4, 2003, through January 3, 2005; and a 
rating in excess of 30 percent from January 4, 2005.













ORDER

A rating in excess of 30 percent for chronic bronchitis with 
asbestosis prior to April 4, 2003, is denied.

A rating in excess of 60 percent for chronic bronchitis with 
asbestosis for the period from April 4, 2003, through January 
3, 2005, is denied.

A rating in excess of 30 percent for chronic bronchitis with 
asbestosis, from January 4, 2005 is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


